Dismissed and Memorandum Opinion filed July 27, 2006







Dismissed
and Memorandum Opinion filed July 27, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00420-CV
____________
 
FORT BEND SURGERY CENTER, INC.,
Appellant
 
V.
 
HOUSTON HOSPITAL SERVICES, INC., Appellees
 

 
On Appeal from County Civil Court
at Law No. 4
Harris County, Texas
Trial Court Cause No. 799,855
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 26, 2006.  On July 20, 2006, the
parties filed a motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July
27, 2006.
Panel consists of Justices Hudson, Fowler, and Seymore.